DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naitou (US 7777556).


    PNG
    media_image1.png
    350
    528
    media_image1.png
    Greyscale


With respect to claim 1, Naitou discloses, an electronic device (Fig. 10), comprising: a controller (21) configured to generate a first operation instruction (19a-c) and a first clock enable signal (19b to 42 which allows for the clock signal generator 41a to become active. Thus 19b is an enable signal ); 
a clock generator (42 with 41a) configured to generate a first clock (from 41a) according to the first clock enable signal (19b to 42);
a first operation interface (26, 24 with 16) configured to translate the first operation instruction into a first operation signal (from 16 or from 26) and triggered by a signal edge of the first clock to generate a first power supply signal (Vdd1(56)) ; and 
a first functional unit (A10) being enabled according to the first power supply signal (A10 receiving Vdd1), and configured to operate according to the first operation signal (A10 receiving output of 26 or functioning according to 102).
 	With respect to claim 3, Naitou discloses the electronic device according to claim 1, wherein the controller (B101) generates a second operation instruction (output of 26 to A10) and a second clock enable signal (from 41a), the clock generator (41a) generates a second clock ( 114 ) according to the second clock enable signal, and the electronic device further comprises: a second operation interface (102) coupled to a bus, triggered by a signal edge of the second clock (115) to generate a second power supply signal (Vdd2(55)), and configured to translate a second operation instruction into a second operation signal; and a second functional unit (B101) being enabled according to the second power supply signal, and configured to operate according to the second operation signal.  
	With respect to claim 4, the circuit above discloses the electronic device according to claim 3, wherein the controller (21), the clock generator (42 with 41a), the first operation interface (26, 24 with 16) and the second operation interface (output of 26 to A10)  are supplied with aApplication No. 16/718,985 Attorney Docket No. 0941/3739PUS1 Response to Final Office Action dated 25 Feb 2022supply voltage at the same time when the electronic device is enabled according to a power-on signal, wherein after the first functional unit (A10) is enabled according to the first power supply signal (Vdd1(56)), the first functional unit is supplied with the supply voltage, wherein after the second functional unit is enabled according to the second power supply signal (Vdd2(55)), the second functional unit is supplied with the supply voltage.  
	With respect to claim 5, figure 10 discloses the electronic device according to claim 3, further comprising: a bus (wires) coupled to the controller (21), the clock generator(42 with 41a), the first operation interface (26, 24 with 16) and the second operation interface(output of 26 to A10)  , and configured to transmit the first operation instruction and the first clock to the first operation interface, and to transmit the second operation instruction and the second clock to the second operation interface.  
	With respect to claim 7, fig. 10 produces a powering method, applicable to an electronic device comprising a first functional unit (A10), and the powering method comprises: generating a first clock according to a first clock enable signal (114);Response to Final Office Action dated 25 Feb 2022 Page 41 of 10 enabling the first functional unit in response to a signal edge of the first clock (via 103); wherein said enabling the first functional unit in response to the signal edge of the first clock comprises: detecting the signal edge of the first clock; by using a first operation interface(16), generating a first power supply signal triggered by the signal edge of the first clock and translating a first operation instruction into a first operation signal (operation of 103); and enabling the first functional unit according to the first power supply signal (A10 receiving Vdd1); and operating the first functional unit according to the first operation signal (A10 receiving output of 103).  
	With respect to claim 9, fig. 4 produces the powering method according to claim 7, wherein the electronic device comprises a second functional unit (B11), and the powering method further comprises: generating a second clock (115); enabling a second functional unit in response to the signal edge of the second clock; and operating the second functional unit.  
 	With respect to claim 10, the circuit above produces the powering method according to claim 9, wherein the electronic device is supplied with a supply voltage (Vdd1), and the first functional unit (A10) is supplied with the supply voltage after the first functional unit is enabled according to a first power supply signal (VDD1(56)), wherein the second functional unit is supplied with the supply voltage (VDD2) after the second functional unit is enabled according to a second power supply signal (Vdd2(55)).  
 	With respect to claim 11, the circuit above produces the powering method according to claim 7, wherein the step of said enabling the first functional unit in response to the signal edge of the first clock, clock further comprises: detecting the signal edge of the first clock (via switch control circuit); supplying the first functional unit with the supply voltage when the signal edge of the first clock is detected; counting a predetermined time; and outputting the first operation instruction when the first functional unit is enabled completely and the predetermined time (early clock) is counted completely.


Claim(s) 1-2, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naitou (US 7777556).


    PNG
    media_image2.png
    450
    781
    media_image2.png
    Greyscale

With respect to claim 1, Naitou discloses, an electronic device (Fig. 4), comprising: a controller (B11) configured to generate a first operation instruction (output of B11 to 26) and a first clock enable signal (17; 17 is output from B11 to 20 such that 20 enables 41b Thus, 17 is a “clock enable” signal); 
a clock generator (42 with 41a) configured to generate a first clock (from 41a) according to the first clock enable signal (41b responsive to the control of 20 in response to signal 17);
a first operation interface (26, 24 with 16) configured to translate the first operation instruction into a first operation signal (output of 26 to A10 which is generated responsive to the output of B11 (or to 26) and triggered by a signal edge of the first clock to generate a first power supply signal (Vdd1(56) is generated according to the rising edge of clock 41b, see Fig. 6 and Col. 12 lines 43-49) ; and 
a first functional unit (A10) being enabled according to the first power supply signal (A10 receiving Vdd1), and configured to operate according to the first operation signal (A10 receiving output of 26).
 	With respect to claim 2, Naitou discloses the electronic device according to claim 1, wherein the first functional unit (A10) comprises: a first internal functional circuit being enabled according to the first power supply signal (Vdd1(56)), wherein when the first internal functional circuit operates according to the first operation signal (26), the first internal functional circuit generates an internal enable signal (into 35); and a second internal functional (31) circuit being enabled according to the internal enable signal .  
	With respect to claim 7, fig. 4 produces a powering method, applicable to an electronic device comprising a first functional unit (A10 and B11), and the powering method comprises: generating a first clock according to a first clock enable signal (17; 17 is output from B11 to 20 such that 20 provides 19b to 42 which allows for the clock signal generator 41a to become active.  Thus, 17 is a “clock enable” signal);Response to Final Office Action dated 25 Feb 2022 Page 41 of 10 enabling the first functional unit in response to a signal edge of the first clock (41b responsive to the control of 210 in response to signal 17); wherein said enabling the first functional unit in response to the signal edge of the first clock comprises: detecting the signal edge of the first clock; by using a first operation interface(26 with 16), generating a first power supply signal triggered by the signal edge of the first clock and translating a first operation instruction into a first operation signal (output of 26 to A10 which is generated responsive to the output of B11 to 26); and enabling the first functional unit according to the first power supply signal (A10 receiving Vdd1); and operating the first functional unit according to the first operation signal (A10 receiving output of 26).  
	With respect to claim 8, fig. 4 produces the powering method according to claim 7, wherein the first functional unit (A10 and B11) comprises a first internal functional circuit (A10) and a second internal functional circuit (B11), and the step of enabling the first functional unit in response to a signal edge of the first clock comprises: enabling the first internal functional circuit in response to the signal edge of the first clock (41b responsive to the control of 210 in response to signal 17); and enabling the second internal functional circuit (B11) after the first internal functional circuit (A10) is operated.  






Allowable Subject Matter
 Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claim 6, the prior art of record Naitou fails to suggest or disclose tht electronic device according to claim 5, wherein each of the first operation interface and the second operation interface comprises: an instruction translator configured to translate the first operation instruction or the second operation instruction into the first operation signal or the second operation signal respectively; an edge detector configured to detect the signal edge of the first clock or the second clock to generate the first power supply signal or the second power supply signal, wherein after being completely enabled, the first functional unit or the second functional unit outputs the first ready signal or the second ready signal, respectively; a timer configured to count a predetermined time to generate a counting signal; and a logic gate configured to perform logic calculation on the counting signal and the first ready signal to generate a first hardware signal, or to perform logic calculation on the counting signal and the second ready signal to generate a second hardware signal, wherein the controller outputs the first operation instruction according to the first hardware signal, wherein the controller outputs the second operation instruction according to the second hardware signal.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849